Citation Nr: 1630056	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a colon disability, to include colon cancer, claimed as secondary to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Board remanded these matters as well as claims of entitlement to service connection for right ear hearing loss and tinnitus, in May 2015.  In December 2015, the RO granted service connection for tinnitus and right ear hearing loss.  This represents a full grant of the benefit sought for these claims, and they are no longer in appellate status.  The issues listed on the title page have been properly returned to the Board for appellate consideration.

The Veteran requested a travel board hearing in his March 2011 VA Form 9, Appeal to the Board of Veterans' Appeals.  The hearing was scheduled to occur in January 2015.  However, in a January 2015 correspondence, the Veteran withdrew this request.  The Board thus deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand regarding all claims on appeal is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has indicated he is in receipt of Social Security Disability benefits and/or Supplemental Security Income benefits.  Most recently, in a January 2016 VA treatment visit, the Veteran report these sources of income as sources of financial support.  The medical records upon which the award was based have not been associated with the record.  These records are potentially relevant to the Veteran's claims.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




